DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 20 are objected to because of the following informalities:
In claim 10, claim 10 is exactly the same as claim 9 and both claims 9 and 10 depends on claim 1.
In claim 20, claim 20 is exactly the same as claim 19 and both claims 19 and 20 depends on claim 11.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Syage – US 7401498 (hereinafter “Sy”) and further in view of Umass (Non patent literature from University of Massachusetts Amherst: The Flame Photometric Detector) (Hereinafter “Umass”).
As to claim 11, Sy teaches an air sampling device comprising: a first unit and a second unit, the first unit and the second unit each being capable of alternating between a collection mode and desorption mode, each unit being in an opposite mode from the other, and the first and second unit working in conjunction with each other (col.4, lines 17-23 and fig.4: first stage preconcentrator corresponds to “a first unit”; second stage preconcentrator corresponds to “a second unit”).
	Sy does not explicitly teach the device generates a data point in thirty seconds or less. 
	Umass teaches a concept of: electrometer data rates, wherein analog output for FPD (Flame Photometric detector) can be presented at either of two speeds. The faster speed allows minimum peak widths of 0.004 minutes, while the standard speed allows peak widths of 0.01 minutes (page 635).
	Since Sy teaches if the collection time was 8 sec and the desorb and analysis time was 2 sec (col.4, lines 53-54) and Sy further teaches an issue that need to be solved: an important characteristic of testing cost and a personnel screening portal is that it operate sufficiently fast so as not to significantly impede the flow of people going through it. Current portals operate with a sampling interval of about 10-15s from one person to another. This is much longer than the interval of about 4-6 s for which standard metal detectors are capable. Methods to improve the (col.2, lines 7-22), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sy with concept teachings of Umass to include an air sampling device comprising: a first unit and a second unit, the first unit and the second unit each being capable of alternating between a collection mode and desorption mode, each unit being in an opposite mode from the other, and the first and second unit working in conjunction with each other so that the device generates a data point in thirty seconds or less. This is important for a personnel screening portal is that it/device operate sufficiently fast so as not to significantly impede the flow of people going through testing process, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges i.e. the device generates a data point in thirty seconds or less involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Furthermore, it is obvious for one having ordinary skill in the art to modify Sy with concept teachings of Umass to include an air sampling device comprising: a first unit and a second unit, the first unit and the second unit each being capable of alternating between a collection mode and desorption mode, each unit being in an opposite mode from the other, and the first and second unit working in conjunction with each other so that the device generates a data point in thirty seconds or less, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. a personnel screening portal is that it/device operate sufficiently fast so as not to significantly impede the flow of people going through testing process) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

In an alternative, claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Syage – US 7401498 (hereinafter “Sy”) and further in view of Kendler – US 20080105036.
(col.4, lines 17-23 and fig.4: first stage preconcentrator corresponds to “a first unit”; second stage preconcentrator corresponds to “a second unit”).
	Sy does not explicitly teach the device generates a data point in thirty seconds or less. 
	Kendler teaches a concept of: sampling and detecting/analyzing a fluid sample (fig.1a-1b) utilizing a port switch valve 34 (fig.1a-1b), a desorbing mechanism ([0151-0152]), a main column 30 (fig.1a-1b), a flame photometric detector ([0169], fig.1a-1b).
	Kendler further teaches wherein port switch valve of the first unit (or device 10) includes a plurality of ports (fig.1a-1b) (as recited in claim 13); wherein when the first unit (or device 10) is in the collection mode, the plurality of ports are in a first configuration (fig.1a), and wherein when the first unit (device 10) is in the desorption mode, the plurality of ports are in a second configuration (fig.1b) (as recited in claim 15). 
	Since Sy teaches if the collection time was 8 sec and the desorb and analysis time was 2 sec (col.4, lines 53-54) and Sy further teaches an issue that need to be solved: an important characteristic of testing cost and a personnel screening portal is that it operate sufficiently fast so as not to significantly impede the flow of people going through it. Current portals operate with a sampling interval of about 10-15s from one person to another. This is much longer than the interval of about 4-6 s for which standard metal detectors are capable. Methods to improve the sampling interval of a vapor/particle detecting portal are highly desirable (col.2, lines 7-22), and since Kendler further teaches a typical duration of one cycle of operation of device 10 is a few seconds ([0135]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sy with concept teachings of Kendler to include an air sampling device comprising: a first unit and a second unit, the first unit and the speed ([0135]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges i.e. the device generates a data point in thirty seconds or less involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). Furthermore, it is obvious for one having ordinary skill in the art to modify Sy with concept teachings of Kendler to include an air sampling device comprising: a first unit and a second unit, the first unit and the second unit each being capable of alternating between a collection mode and desorption mode, each unit being in an opposite mode from the other, and the first and second unit working in conjunction with each other so that the device generates a data point in thirty seconds or less, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. a personnel screening portal is that it/device operate sufficiently fast so as not to significantly impede the flow of people going through testing process) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

Claims 1-5, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Syage – US 7401498 (hereinafter “Sy”) and further in view of Kendler – US 20080105036, and further in further view of Weling – US 20150323430.
As to claim 12, modified Sy teaches all limitations of claim 11, it does not explicitly teach wherein the first unit comprises: a port switch valve; a curved pre-concentrator tube formed from a material capable of conducting electricity; a main column; and a flame photometric detector; and the second unit comprises: a port switch valve; a curved pre-concentrator tube formed from a material capable of conducting electricity; a main column; and a flame photometric detector.
a curved pre-concentrator tube formed from a material capable of conducting electricity ([0023]: the preconcentrator may be disk shaped having concave disk shaped ends connected by a broad cylindrical body; thus “a curved pre-concentrator tube”; preconcentrators including a cartridge having a hollow body sized to contain a substrate enclosed within the cartridge; the substrate may be metal fiber, woven metal fibers, non-woven metal fibers, porous metal, sheet metal, metal coated glass, metal coated plastic, metal coated ceramic, carbonaceous material, graphite, charcoal, activated carbon, activated carbon cloth, and combinations thereof; thus “a curved pre-concentrator tube formed from a material capable of conducting electricity”).
Since Sy teaches an air sampling device comprising: a first unit and a second unit, the first unit and the second unit each being capable of alternating between a collection mode and desorption mode, each unit being in an opposite mode from the other, and the first and second unit working in conjunction with each other (see reasons stated above), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sy with concept teachings of Weling to include wherein the first unit comprises: a port switch valve; a curved pre-concentrator tube formed from a material capable of conducting electricity; a main column; and a flame photometric detector; and the second unit comprises: a port switch valve; a curved pre-concentrator tube formed from a material capable of conducting electricity; a main column; and a flame photometric detector (as recited in claim 12), an air sampling device comprising: a first unit and a second unit each comprising at least a respective one of the following: a port switch valve; a sample inlet in fluid communication with a first port of the port switch valve; a curved pre-concentrator tube formed from a material capable of conducting electricity, a first end of the pre-concentrator tube in fluid communication with a sixth port of the port switch valve, and a second end of the pre-concentrator tube in fluid communication with a third port of the port switch valve; an exhaust line in fluid communication with a second port of the port switch valve; a carrier inlet in fluid communication with a fourth (as recited in claim 1); wherein the port switch valve of the second unit includes a plurality of ports (as recited in claims 14 and 3); wherein when the second unit is in the collection mode, the plurality of ports are in a first configuration, and wherein when second first unit is in the desorption mode, the plurality of ports are in a second configuration (as recited in claims 16 and 5); wherein when the first unit is in the desorption mode, sample provided in the pre-concentrator tube is heated (as recited in claims 19-20 and 9-10), for heating substrate to release particles, gases, and vapors; and detecting the chemical in the particles, gases, and vapors ([0005]), and for personnel screening portal is that it/device operate sufficiently fast so as not to significantly impede the flow of people going through testing process. Furthermore, it is obvious for one having ordinary skill in the art to modify Sy with concept teachings of Umass to include wherein the first unit comprises: a port switch valve; a curved pre-concentrator tube formed from a material capable of conducting electricity; a main column; and a flame photometric detector; and the second unit comprises: a port switch valve; a curved pre-concentrator tube formed from a material capable of conducting electricity; a main column; and a flame photometric detector, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. a personnel screening portal is that it/device operate sufficiently fast so as not to significantly impede the flow of people going through testing process) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

	As to claims 13 and 15, claims 13 and 15 are rejected as reasons stated in the rejection of claim 12.

As to claims 2 and 4, claims 2 and 4 are rejected as reasons stated in the rejection of claim 12.

Claims 17-18 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Syage – US 7401498 (hereinafter “Sy”) and further in view of Kendler – US 20080105036 and Weling – US 20150323430, and further in further view of Meyer – US 20140024129.
	As to claims 17-18 and 7-8, modified Sy does not explicitly teach wherein when the first unit is in the collection mode, a carrier gas may be provided to the main column via two or more of the plurality of ports (as recited in claims 17 and 7); wherein when the second unit is in the collection mode, a carrier gas may be provided to the main column via two or more of the plurality of ports (as recited in claims 18 and 8).
	Meyer teaches a concept of: backflushing and “cleanse” GC column 60 utilizing carrier gas ([0037]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sy with concept teachings of Meyer to include wherein when the first unit is in the collection mode, a carrier gas may be provided to the main column via two or more of the plurality of ports (as recited in claims 17 and 7); wherein when the second unit is in the collection mode, a carrier gas may be provided to the main column via two or more of the plurality of ports (as recited in claims 18 and 8), for backflushing and “cleanse” GC column ([0037]). This is important to make sure GC column is clean (no contaminations) prior to sample analyte from desorption mode is transferred to the column for further processing, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to make sure GC column is clean (no contaminations) prior to sample analyte from desorption mode is transferred to the column for further processing) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Syage – US 7401498 (hereinafter “Sy”) and further in view of Kendler – US 20080105036 and Weling – US 20150323430, and further in further view of Connor – US 20170164878.
As to claim 6, modified Sy teaches all limitations of claim 1, it does not explicitly teach wherein the first and second units are located within a single housing.	
Connor teaches a concept of: a plurality of sensors can be housed within a single enclosure ([0514]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Sy with concept teachings of Connor to include wherein the first and second units are located within a single housing, for compact design/configuration, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for compact design/configuration) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861